Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 20 to 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 20 and 24:
Both claims include the limitation “a motor-driven slideable mount of a robotic surgical system, wherein said mounting portion comprises an alignment interface configured to be releasably attached to the motor-driven slideable mount, which is confusing since it doesn’t seem to have support in the specification or drawings. The Examiner was unable to determine the corresponding structures for the “motor-driven slideable mount” or the “alignment interface”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 to 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Leimbach (US 2015/0272575) and in the alternative rejected under 35 U.S.C. 103 as being unpatentable over Leimbach (US 2015/0272575) in view of Burbank (US 2011/0118778).
Regarding Claims 20 to 27:
Leimbach discloses a surgical stapling instrument, comprising: a housing, comprising: a motor-driven rotary element configured to deliver a rotary motion; and a mounting portion configured to be releasably attached to a robotic surgical system (paragraph 176, Figure 2, interchangeable shaft assembly 200 can be attached to a handle or to a robotic system, the housing will be considered to house the robotic system and include proximal nozzle 201 that releasably attach to the robotic system or to handle, while shaft assembly 200 is attached to the robotic system it is actuated by one drive system that would include an electric motor with a shaft); 
a shaft extending from said housing (Figure 2, including 260, 270 and 272); 
an end effector, comprising: a first jaw; a second jaw rotatable relative to said first jaw between an open position and a closed position (Figure 2, end effector 300, with jaws 302 and second rotatable anvil 306 configured to deform staples); and a staple cartridge comprising staples removably stored therein (Figure 2, staple cartridge 304 removably inserted into the end effector); 
a closure member comprising a first cam configured to engage said first jaw and a second cam configured to engage said second jaw, wherein said closure member is driveable by the rotary motion of said motor-driven rotary element to close said second jaw (Figures 8, 64 and 65, closure member would be closure tube 260 and distal end of knife bar include two not numbered cam surfaces that slide in channels of each jaw) and; 

Leimbach also teaches that the housing is releasably attached to the interchangeable shaft assembly by a slideable mount with an alignment interface (Figure 3, Paragraph 198, dovetail slots 702 receive tapered attachment portions 244 that slide inside; Paragraph 202, Hooks 252 slide over pin 37; male contacts 4011a-f swipe or slide onto female contacts 4001a-f. All these elements qualify as slideable mounts with an alignment interface).
Leimbach on paragraphs 176, 236, 282 and 573 indicates that the interchangeable shaft assemblies can be used with a housing that comprises a handle configured to be grasped (Figure 2, interchangeable shaft assembly 200 and housing 12 with handle 14) and also the interchangeable shaft assemblies disclosed herein may also be effectively employed in connection with robotically-controlled surgical systems. Thus, the term "housing" may also encompass a housing or similar portion of a robotic system that houses or otherwise operably supports at least one drive system that is configured to generate and apply at least one control motion which could be used to actuate the interchangeable shaft assemblies.
Leimbach discloses that the mounting portion is releasably attached to a robotic surgical system, but does not specifically disclose a motor-driven slideable mount of a robotic surgical system, wherein said mounting portion comprises an alignment interface configured to be releasably attached to the motor-driven slideable mount.
Since the interchangeable shaft assemblies are connected to the housing that includes the handle by the above mentioned slideable mounts with an alignment interface it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to use the same slideable mounts with an alignment interface to attach the interchangeable shaft assemblies to the housing when it is a portion of a robotic surgical system since the interchangeable shaft assemblies are meant to be able to be used by both. 

Burbank on Figure 12 discloses a similar robotic stapler system that include a robotic tool manipulator 196, including a drive motor 198 to open and close an end effector and also a proximal tool chassis 182 releasably mountable to the manipulator; a drive motor coupled with the proximal tool chassis 182 and disposed adjacent the tool chassis that can be used manually instead of the robotic manipulator with another electric motor 184, wherein the maximum clamping force of the movable jaw provided by the motor 184 is larger than the maximum clamping force provided by the motor 198. So it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to use an electric motor on the robotic assembly to actuate the end effector.

Also, note that Burbank teaches that the robotic tool manipulator 196 and the proximal tool chassis 182 can be simultaneously connected to the end effector, operating simultaneously or not.


Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive.

Regarding the reference Leimbach the Applicant argues that the interchangeable shaft assembly 200 can’t be attached to a robotic system. The Examiner disagrees, surely the Figures show mostly the housing including a handle, but Leimbach on paragraphs 176, 236, 282 and 573 indicates that the interchangeable shaft assemblies can be used with a housing that comprises a handle configured to be grasped (Figure 2, interchangeable shaft assembly 200 and housing 12 with handle 14) and also the interchangeable shaft assemblies disclosed herein may also be effectively employed in connection with robotically-controlled surgical systems.
Regarding the reference Burbank the applicant argues the motivation to combine both references. The Examiner is using the reference as a very similar surgical robotic tool that includes a robotic actuator and a manual actuator, same as the claimed invention, and explicitly teaches the robotic actuator driving an electric motor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731